
	

115 S3577 IS: Financial Stability Oversight Council Improvement Act of 2018
U.S. Senate
2018-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3577
		IN THE SENATE OF THE UNITED STATES
		
			October 11, 2018
			Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To amend the Financial Stability Act of 2010 to require the Financial Stability Oversight Council
			 to consider alternative approaches before determining that a U.S. nonbank
			 financial company shall be supervised by the Board of Governors of the
			 Federal Reserve System, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Financial Stability Oversight Council Improvement Act of 2018.
		2.Financial Stability Oversight Council
 Section 113 of the Financial Stability Act of 2010 (12 U.S.C. 5323) is amended— (1)in subsection (a)—
 (A)in paragraph (1), by striking The Council and inserting Subject to paragraph (3), the Council; and (B)by adding at the end the following:
					
 (3)Initial determinationThe Council may not vote on a proposed determination with respect to a U.S. nonbank financial company under paragraph (1) unless the Council first determines, in consultation with the company and the primary financial regulatory agency with respect to the company, that a different action by the Council or the agency (including the application of new or heightened standards and safeguards under section 120), or by the company under a written plan that is submitted promptly to the Council, is impracticable or insufficient to mitigate the threat that the company could pose to the financial stability of the United States.; and
 (2)in subsection (f)(1), by striking subsection (e) and inserting subsections (a)(3) and (e).  